DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Claims 1, 2, and 5-20 are pending. Claims 15-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "adequate" in claim 1 is a relative term which renders the claim indefinite.  The term "adequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear to what degree of washing is necessary to meet the claimed limitation of an adequate car wash.
Claims 2 and 5-14 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Detrick (US 2013/0239992) and further in view of Miyazawa et al. (JP 2012096730; machine translation referenced hereafter).
Regarding Claim 1:  Detrick teaches a wash equipment assembly for a car wash comprising:
a cleaning element (Fig. 9A, element 310) configured to clean a vehicle;
an arm assembly (element 300) operably attached to the cleaning element and configured to move the cleaning element to a vehicle cleaning position, the arm assembly movably fixed to a support at a first end and the cleaning element mounted on the arm assembly at a second end (see Fig. 2);
a controlled locator (Fig. 9A, element 200) for positioning the arm assembly relative to the support such that the cleaning element is moved to the vehicle cleaning position, wherein 
the vehicle cleaning position is adjacent to the expected vehicle location (see Fig. 9B), and
the controlled locator sets a minimum distance between the vehicle cleaning position and the expected vehicle location [0082]. 
Detrick does not expressly disclose the sensor as claimed.  However, Miyazawa teaches a car wash assembly comprising a sensor (Fig. 3, element 24) for evaluating an actual orientation of a cleaning element (element 4) attached to an arm assembly (elements 15, 12) relative to a default orientation of the cleaning element [0013-0014], wherein a controlled locator (elements 14, 20) modifies the position of the arm in response to a signal from the sensor [0014]. Miyazawa teaches that the angle and position of the brush allows more efficient cleaning by maintaining an effective force of the brush against the vehicle surface [0031].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Detrick with a sensor to detect the orientation of the brush to cause the locator to maintain an effective orientation in order to ensure effective cleaning, as suggested by Miyazawa.
Detrick teaches that the controlled locator sets the minimum distance, but does not expressly disclose that the controlled locator modifies the minimum distance  based on a signal from a sensor indicating that the actual orientation of the cleaning element differs from the expected orientation.  However, Miyazawa is cited for teaching a sensor that evaluates the actual orientation of the cleaning element relative to the default orientation, as discussed above.  Miyazawa teaches that a brush position is maintained within a predetermined range based on the sensor output in order to keep the brush at an effective cleaning position for each location on the vehicle surface [0014, 0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Detrick by providing a controlled locator which modifies the minimum distance based on the 
Again, Miyazawa teaches that the brush is maintained within a predetermined angle range while detecting the swing angle by the sensor [0014].  This teaching thus reads on the claimed limitation of recording an output of the sensor over the course of the car wash since the sensor detects the angle to allow the controller to maintain the brush in the desired position.  Although not expressly stated in Miyazawa, it is well known to send an alert as a result of data obtained from a sensor.  For example, Detrick teaches that it is known that control signals are sent to wash equipment elements for controlling the elements while washing a vehicle [0003].  Thus, it is reasonably expected that, in Miyazawa, a signal is produced to maintain the brush element in the required position for cleaning.  Said signal is interpreted as the claimed limitation of an alert indicating whether the car wash is adequate according to a comparison between the output of the sensor to an expected output of the vehicle, since said signal controls the brush position to maintain it in a position for cleaning the vehicle.
Regarding Claim 2:  Detrick and Miyazawa teach the elements of Claim 1, as described above.  Detrick teaches that an actuator (element 340) applies a force to the arm to move the cleaning element towards the expected vehicle location [0081]; and the controlled locator is an adjustable stopper that opposes the actuator [0082].

Regarding Claim 5:  Detrick and Miyazawa teach the elements of Claim 1, as described above.  Miyazawa is cited for teaching that the sensor measures an angle relative to a vertical 
Regarding Claim 6:  Detrick and Miyazawa teach the elements of Claim 5, as described above.  Miyazawa is cited for teaching that the sensor detects an angle of the cleaning element in order to keep the brush at an efficient cleaning position [0013, 0014]. Miyazawa further teaches that the angle is set large to increase the pressing force of the brush on the vehicle surface [0031].  Therefore, although Detrick in view of Miyazawa does not expressly disclose the sensor signal triggers a stop signal where the angle is larger than a threshold value, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor that does so, in order to avoid damage from the cleaning element exerting too much force on the vehicle surface.

Regarding Claim 8:  Detrick and Miyazawa teach the elements of Claim 1, as discussed above.  Detrick further teaches that the arm is rotatably fixed to the support at the first end of the arm and the cleaning element is suspended from the second end of the arm (see Fig. 2; [0078]).  Miyazawa, who is cited for teaching the sensor, discloses that the sensor is an inclinometer [0013].

Regarding Claim 9:  Detrick and Miyazawa teach the elements of Claim 8, as discussed above.  Detrick teaches that an actuator (element 340) applies a force to rotate the arm about the support in a first direction [0081], and wherein the controlled locator opposes the rotation of the arm in the first direction [0082].

Regarding Claim 10:  Detrick and Miyazawa teach the elements of Claim 9, as described above.  Detrick further teaches that the controlled locator sets a minimum distance between the vehicle cleaning position and the expected vehicle location adjacent the vehicle cleaning position [0082]. Detrick does not expressly disclose adjusting the controlled locator to increase or decrease the minimum distance.  However, it is noted that that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).  The controlled locator is considered fully capable of being adjusted to increase or decrease the minimum distance in order to account for varying distances of the vehicle contour, as suggested by Detrick [0082].

Regarding Claim 11:  Detrick and Miyazawa teach the elements of Claim 10, as described above.  Miyazawa is cited for teaching that the sensor measures an angle relative to a vertical axis of the cleaning element and a plumb vertical [0013].  Detrick in view of Miyazawa does not expressly disclose the controlled locator adjusts the minimum distance as claimed. However, Miyazawa teaches that a brush position is maintained within a predetermined range based on the sensor output in order to keep the brush at an effective cleaning position for each location on the vehicle surface [0014, 0031]. Miyazawa further teaches that the angle is set large to increase the pressing force of the brush on the vehicle surface [0031].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Detrick by providing a controlled locator which modifies the minimum distance as claimed based on the signal form the sensor in order to maintain the cleaning element at the expected orientation to ensure efficient cleaning while preventing damage to the vehicle, as suggested by Miyazawa.
Regarding Claim 13:  Detrick and Miyazawa teach the elements of Claim 8, as described above.  Detrick further teaches that the cleaning element is a spinning brush [0029].
Regarding Claim 14:  Detrick and Miyazawa teach the elements of Claim 1, as discussed above.  Miyazawa teaches that the sensor is an inclinometer [0013] and that the controlled locator is adjusted based on a measured angle [0014].  Detrick in view of Miyazawa does not expressly disclose how the inclinometer measures the angles, or that a quality of a cleaning process is evaluated based on a measured angle in a second direction.  However, it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Detrick (US 2013/0239992) and Miyazawa et al. (JP 2012096730), as applied above, and further in view of Kleindienst & Co (GB 1287004, “Kleindienst”).
Regarding Claims 7 and 12:  Detrick and Miyazawa teach the elements of Claims 1 and 10, as discussed above.  Detrick does not expressly disclose that the controlled locator comprises a cam surface, as claimed.  However, Detrick teaches that the controlled locator may be a type of pneumatic actuator or functional equivalent thereof [0078].  Kleindienst teaches cleaning element comprising a brush assembly for a car wash in which the arm assembly that locates the brush to a cleaning position further comprises a cam surface cooperating with a switch which is triggered when the brush approaches the vehicle sufficiently close to cause damage (pg. 5, ll. 13-36).  In this manner, the cam arrangement is considered a functional equivalent of the controlled locator of the device disclosed by Detrick in that the cam surface is part of a controlled locator that prevents the brush from excessively exerting a force on the vehicle surface.  It would have been obvious to one of ordinary skill in the art to modify the device of Detrick by selecting a cam surface as the controlled locator, as in Kleindienst, with a reasonable expectation of controlling the movement of the brush to the vehicle surface, as suggested by Kleindienst.
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant has argued that the cited prior art does not teach the newly added limitations regarding recording an output of the sensor and providing an alert.  This argument is not found persuasive.  As stated above, Miyazawa’s teaching of detecting the swing angle to maintain a desired brush position reads on the claimed limitation of recording an output of the sensor over the course of the car wash.  Further, it is reasonably expected that a signal is produced to maintain the brush element in the required position for cleaning.  This signal is interpreted as the claimed limitation of an alert indicating whether the car wash is adequate according to a comparison between the output of the sensor to an expected output of the vehicle, since said signal controls the brush position to maintain it in a position for cleaning the vehicle. Thus, the prior art reads on the claimed limitation of the amendment. 
Regarding Claim 6, applicant has argued that the prior art does not teach or suggest that the signal from the sensor triggers a stop signal as claimed.  Applicant argues that the Office action fails to provide rationale or support of obviousness of the claimed limitation. 
In response, it is noted that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art (see MPEP 2144(I)).  Miyazawa teaches that the sensor detects an angle of the cleaning element in order to keep the brush at an efficient cleaning position [0013, 0014]. Miyazawa teaches that the angle is set large to increase the pressing force of the brush 
Therefore, applicant’s arguments, though fully considered, have not been found persuasive.  The rejections of the claims under 35 USC 103 are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714